Citation Nr: 0601656	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  94-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
eye cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to December 
1992.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran has best corrected visual acuity of 20/20 
bilaterally.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
eye cataract have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.76-4.80, 4.83-4.84a, Diagnostic Code 6027 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2004; a 
rating decision in March 1994; a statement of the case in 
August 1994; and supplemental statements of the case in May 
1998, January 2001, and June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that when the veteran initiated this appeal, 
he was appealing the original assignment of a disability 
evaluation following an award of service connection.  Thus, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A pre-operative traumatic cataract is evaluated by impairment 
of vision.  Diagnostic Code 6027.  In this case, only the 
veteran's left eye is service-connected.  Where service 
connection is in effect for only one eye, the visual acuity 
in the nonservice-connected eye is considered to be normal 
(20/40 or better) unless there is blindness in that eye.  38 
U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 
Diagnostic Code 6070; Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  A non-compensable evaluation is warranted when there 
is 20/40 visual acuity in each eye.  When one eye has visual 
acuity of 20/40, a 10 percent evaluation requires visual 
acuity of 2/50 in the other eye.  Diagnostic Codes 6079 and 
6078 (2005).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for a 
left eye cataract.  The evidence of record simply does not 
show that the veteran's service-connected left eye has best 
corrected visual acuity that would warrant a compensable 
evaluation.  

An April 1993 VA eye examination provides that the veteran's 
best corrected distance visual acuity was 20/20 - 2 on the 
right and 20/20 on the left.  There was a minimal cataract on 
the left eye.  The impression was "NL" healthy eyes, both 
eyes, and very small cataract, left eye (emphasis in 
original).  

A December 1996 VA eye examination found that the veteran's 
best corrected distance visual acuity was 20/20 - 2 
bilaterally.  The assessment was trace posterior cortical 
cataract left eye.   

The report of a March 2005 VA eye examination provides that 
the veteran's best corrected visual acuity was 20/20 
bilaterally.  The diagnosis was 1) mild punctuate opacities 
(cataracts) - left lens, not visually significant, causing no 
field loss or decreased central acuity, no pain, no rest-
requirements and no incapacity, stable from prior exams; and 
2) myopia.  The examiner stated that he had reviewed the 
veteran's claims file.  His examination appeared unchanged 
except for a change in refractive error (glasses).  The need 
for glasses was not due to the veteran's history of trauma.  
Additionally, the lens opacities (cataracts) were located in 
the fetal nucleus and therefore were more likely than not 
congenital opacities and less likely as not a traumatic 
cataract.  

A March 2005 addendum by a VA chief ophthalmologist provides 
that the veteran's best corrected vision at distance was 
20/20 in each eye, and she agreed with the assessment.  

The Board is aware of the complaints the veteran has made 
throughout the appeal period.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  
Espiritu, supra.  As a result, the veteran's assertions do 
not constitute competent medical evidence that his service-
connected left eye cataract warrants the claimed compensable 
evaluation.  

In order to warrant an increased rating, the regulatory 
criteria require a certain level of impairment of visual 
acuity.  The Board finds that the required level of 
impairment of visual acuity is not shown.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and an 
initial compensable evaluation for a left eye cataract is 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for a left eye cataract is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


